24 Kan. App.2d 454 (1997)
946 P.2d 113
ATCHISON HOMELESS SHELTERS, INC., Appellant,
v.
THE COUNTY OF ATCHISON, KANSAS, Appellee.
No. 77,599.
Court of Appeals of Kansas.
Opinion filed October 10, 1997.
Rev. Don Lockhart, Patricia A. Lockhart, and LaChelle Lockhart, pro se, for appellant.
Leonard L. Buddenbohm, of Atchison, for appellee.
Before KNUDSON, P.J., STEPHEN D. HILL, District Judge, assigned, and PAUL E. MILLER, District Judge, assigned.
HILL, J.:
Atchison Homeless Shelters, Inc., is a corporation which has filed this appeal from an order awarding sanctions against it for filing a frivolous claim in the district court of Atchison County. No attorney has entered an appearance for the appellants in this appeal.
Except for out-of-state attorneys, the Supreme Court recognizes only four categories of individuals who may appear in the courts of this state: (1) members of the bar who have licenses to practice law; (2) individuals who have graduated from an accredited law school and have a temporary permit to practice law; (3) legal interns, who are law students supervised by members of the bar responsible for the interns' activities; and (4) nonlawyers, who may *455 represent only themselves and not others. State ex rel. Stephan v. Adam, 243 Kan. 619, 623, 760 P.2d 683 (1988); see State ex rel. Stephan v. Williams, 246 Kan. 681, 690-91, 793 P.2d 234 (1990).
This means, therefore, that corporations can only be represented in Kansas courts by an attorney duly licensed to practice law in Kansas. Kansas follows the common-law rule that an appearance in court of a corporation by an agent other than a licensed attorney is not proper since a corporation is an artificial entity without the right of self-representation. Such a rule helps to maintain a distinction between the corporation and its directors and employees. See 8 A.L.R.5th 653, § 3. This rule was tacitly acknowledged in dicta in U.P. Railway Co. v. McCarty, 8 Kan. 125, 131 (1871), and U.P.R.W. Co. v. Homey, 5 Kan. 340, 347 (1870).
Since Atchison Homeless Shelters, Inc., does not lawfully appear in this proceeding, its appeal is not properly before this court, and this appeal is dismissed.
Appeal dismissed.